t c memo united_states tax_court frederick g harrison sr and estate of catherine harrison deceased petitioners v commissioner of internal revenue respondent docket no filed date dermot f kennedy for petitioners james c fee jr for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax and a dollar_figure accuracy- related penalty for that year the issues for decision are whether a gold mining and treasure salvaging activity1 was not engaged in for profit by petitioner2 and thus losses claimed in connection with this activity were not deductible under sec_183 if the activity was engaged in for profit whether the losses constitute nondeductible passive_activity_losses under sec_469 whether a loss from rental property was properly disallowed as a passive_activity_loss pursuant to sec_469 and whether petitioners are subject_to the accuracy-related_penalty under sec_6662 due to an underpayment_of_tax attributable to negligence or an intentional disregard of rules or regulations or a substantial_understatement_of_income_tax respondent does not argue that any of the losses should be disallowed for failure to substantiate nor does she argue that petitioner's expenditures were in effect contributions by petitioner to the capital of the treasure hunting venture thus we will not consider these issues it was conceded at trial that all of the gold mining and treasure salvaging also referred to as treasure hunting operations constituted one activity for purposes of sec_183 and sec_469 all references to petitioner in the singular refer to frederick g harrison all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners frederick and catherine harrison were husband and wife and resided in marlton new jersey at the time they filed their petition in the instant case on date catherine harrison died and her estate was substituted as a petitioner during petitioner frederick g harrison owned and operated three trucking and solid_waste removal businesses in pennsylvania and new jersey the waste removal business in new jersey was a family owned business that petitioner started over years ago the waste removal business in pennsylvania was also a family business run by petitioner and his son the third business consisting of trucking and waste disposal was operated by penn foundry inc penn petitioner owned one-third of penn petitioner's son was also an owner of penn the trucking and waste management businesses were considered by mr harrison to be his working companies and they were generally profitable mr harrison was around years old in prior to mr harrison owned a one-quarter interest in a trash transfer station in philadelphia pennsylvania known as laforge inc laforge was sold in to a public company for dollar_figure million mr harrison's share of the proceeds was worth approximately dollar_figure million and was paid in stock petitioners owned a home and a farm in marlton new jersey which were situated on acres petitioners lived at the farm petitioners also owned a second home in tucson arizona which they purchased in petitioners owned the new jersey farm and residence and the arizona residence with no outstanding mortgages on either property petitioners purchased another residential property in atco new jersey which they bought in to use as a rental property they purchased the atco property for dollar_figure and had a dollar_figure mortgage on the property petitioners reported adjusted_gross_income on their tax returns for and in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioners' adjusted_gross_income for without regard to losses claimed for treasure hunting and gold mining would have been dollar_figure mr harrison first developed an interest in gold mining through a company called christine enterprises in christine enterprises conducted its mining operation in the sonora section of mexico christine enterprises conducted this gold mining activity with an individual named thomas daley mr daley was an engineer who had studied mining and geology at tucson university mr harrison sought mr daley's assistance in an attempt to find gold nuggets by placed mining mr harrison did not find any gold with christine enterprises in addition to placed mining is a form of panning for gold flakes and nuggets in streams and rivers after the winter thaw his activities with christine enterprises and thomas daley mr harrison panned for gold from to with alex saldivar mr harrison did not recover any discernible amounts of gold from his mining activities from to during petitioners frequently visited las vegas nevada mr harrison first became interested in treasure hunting during one of his trips to las vegas in early sometime during the first quarter of mr harrison met two gentlemen patrick payne and hans kruse at the hilton hotel in las vegas nevada these individuals introduced mr harrison to the idea of searching for sunken spanish galleons mr harrison had no experience in treasure hunting prior to that time shortly after this initial meeting in las vegas as part of his investigation mr harrison traveled to san diego california to meet other individuals associated with patrick payne the other individuals were jerry james larry haimson and glenn tillman jerry james patrick payne and larry haimson were associated with international recoveries inc international recoveries was formed to seek treasures while in san diego petitioner also met with glenn tillman glenn tillman was the operation manager of the various survey operations conducted by international recoveries though he was not an owner of international recoveries petitioner met with several of the members of international recoveries as well as mr tillman and did some investigation or independent research concerning the backgrounds of these individuals petitioner received glenn tillman's resume during his san diego meeting in the early part of petitioner relied upon this resume in making his decision to enter into a joint_venture to hunt for gold and treasure with international recoveries as part of his investigation into mr tillman's qualifications and expertise petitioner contacted the mel fisher organization a prior employer of mr tillman in order to verify his expertise mr tillman was given a favorable report mr tillman's qualifications encouraged petitioner to participate in this venture mr harrison did not see or rely on any information that showed any prior salvage operations conducted by international recoveries or its owners with respect to the salvage operation contemplated by international recoveries petitioner was shown papers and reports of its prospective activities he saw no financial data about international recoveries before becoming involved with that company or its principals petitioner entered the mel fisher organization was a very successful treasure hunting group his group spent millions of dollars searching for the atocha a spanish galleon in fisher found the margarita another galleon whose treasure yielded dollar_figure million which was insignificant compared with the expected yield of the atocha in fisher discovered the atocha the treasure that was discovered included nearly tons of silver bars over big_number natural uncut gems with some weighing up to karats gold chains as much a sec_50 feet long and other items such as weapons and personal items mr tillman was not with this group at the time of the atocha discovery into a joint_venture with international recoveries inc based on business plans and maps that were shown to him as well as his evaluation of the other investors and mr tillman's expertise in the area when assessing potential transactions for his trucking and waste management businesses mr harrison generally sought legal assistance mr harrison did not seek legal assistance with respect to his dealings with international recoveries petitioner went to libraries and read books and other publications regarding treasure hunting the materials petitioner referred to did not discuss the cost of treasure salvaging or how to make a treasure hunt economically feasible petitioner set no specific budget with respect to his gold mining and treasure hunting activity mr harrison was invited to join international recoveries in its ongoing exploration for sunken treasures for an investment of dollar_figure for this investment petitioner was to share in any recovery petitioner did not agree to the first offer to join international recoveries and negotiated a better deal than that originally presented during the international recoveries group participated in three primary expeditions with petitioner the group was involved in operations off the florida keys off the coast of louisiana near the base of the mississippi river and on a farm in goliad texas with respect to the florida venture mr harrison traveled to the florida keys to days with members of the international recoveries group petitioner did not participate in the group's exploration at sea beyond observing the boats while they were docked this operation was in progress when petitioner decided to invest petitioner therefore went to florida only to observe the operations and speak with the other members of international recoveries no treasure or anything of value was recovered as part of the florida venture after the unsuccessful florida operation petitioner had questions regarding the profitability of this business petitioner decided to continue with this venture after discussions with mr tillman the international recoveries group next traveled to louisiana to search for a sunken galleon called the palamar petitioner invited mr saldivar to join the venture in its search mr saldivar owned an equipment company in tucson arizona petitioner telephoned mr saldivar and asked him to go along on the louisiana trip in and mr saldivar agreed to join the expedition mr saldivar was recruited for this trip because he had the ability to make cages that would protect divers against sharks and other underwater dangers these metal cages containing the divers would be lowered by crane from the ship the cost of construction would be paid_by petitioner who agreed to reimburse mr saldivar for any expenses_incurred in this project mr saldivar also made an air lift the air lift worked like a vacuum cleaner to lift materials from the bottom of the ocean floor onto the deck of the ship this ship was fully equipped for salvage operations it was equipped with cranes hydraulic devices and diving equipment as well as other heavy equipment this ship was obtained from north sea underwater services inc north sea on the recommendation of mr tillman petitioner negotiated directly with north sea's president and attorney in order to procure the ship for the louisiana operation petitioner knew little about the palamar beyond its general description as a sunken spanish galleon the members of international recoveries showed petitioner maps showing approximately to sites where galleons had sunk petitioner read several books and magazine articles dealing with spanish galleons petitioner spent only a day and a half on the louisiana expedition he was unexpectedly forced to return to tucson to accompany his wife who had become seriously ill however during the expedition petitioner remained in contact with the group by calling mr saldivar for progress reports one to three times each week petitioner also frequently contacted the captain of the ship and mr tillman to determine the progress of the operation this salvage operation lasted approximately month no treasure or anything of value was recovered during the louisiana expedition finally the international recoveries group conducted an operation in goliad texas in the summer of petitioner visited goliad twice to plan the operation prior to any work being commenced during these planning visits petitioner discussed the feasibility of the plan with mr tillman petitioner went to the goliad courthouse to examine the title of the property which they wanted to excavate subsequently petitioner met with the owner of the goliad property to negotiate a contract to obtain permission to enter the land for this operation the operation at goliad took place near the san antonio river the excavation lasted approximately to days petitioner remained in goliad throughout the operation during this time period petitioner spent hours a night nights a week manning the pumps that were being used separating the exploration site from the san antonio river was a bank about 20-feet wide the exploration site was approximately 300-feet long and 200-feet wide and needed to be excavated to a depth of about feet in order to pump water out of the excavation site heavy equipment such as cranes and pumps were used it took days of running the pump sec_24 hours a day to remove all of the water once the water was removed a backhoe was used to remove mud from the hole then the mud was spread out with a bulldozer to search for artifacts and gold there were no recreational activities during the business operations nothing of monetary significance was recovered during the goliad expedition the few coins that were found by the group were kept by the owner of the land where the dig took place petitioner maintained contemporaneous handwritten notes of the expenditures made during the goliad operation in order to get the necessary equipment to and from the work site petitioner drove a truck round trip twice from tucson arizona to goliad texas each trip took approximately hours each way during the remainder of petitioner and mr saldivar went on occasional treasure hunting trips in arizona petitioner had wages from his working companies in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively even when he was away from home petitioner stayed in touch with his businesses every day by telephone petitioners claimed losses totaling dollar_figure in connection with gold mining and treasure hunting in of this amount dollar_figure was claimed on schedule e in the form of a distributive_share of a loss of a partnership called the kruse group in fact the kruse group did not exist as a partnership and the loss was reported on schedule e as the result of an error and was meant to be placed on schedule c respondent agreed at trial that all of the losses from continued opinion was the activity engaged in for profit the first issue to be decided is whether petitioner's treasure hunting activity was an activity engaged in for profit within the meaning of sec_183 this is a factual inquiry requiring a weighing of the evidence in the record respondent asserts that petitioner's treasure hunting activity was not engaged in with the objective of making a profit and that sec_183 applies thus respondent argues that no deductions attributable to this activity are allowed except as provided in sec_183 petitioners contend that petitioner entered into and carried on the treasure hunting activity with the requisite profit objective and that as a result the deductions are allowed under sec_162 or sec_212 sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 allows deductions in situations not applicable to the instant case sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 continued this activity should have been reported on schedule c trade_or_business or under paragraph or of sec_212 expenses for the production_of_income for a deduction to be allowed under sec_162 or sec_212 or taxpayers must establish that they engaged in the activity with an actual and honest objective of making an economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir their expectation of profit need not have been reasonable however they must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs the burden is on petitioners to show error in respondent's determination that the treasure hunting activity was not engaged in for profit rule a whether the requisite profit objective exists is determined by looking to all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer's mere statement of intent 84_tc_1244 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer's profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses from the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation the number of factors for or against the taxpayer is not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others cf 70_tc_715 affd 615_f2d_578 2d cir this list is nonexclusive and no single factor or even a majority of factors necessarily controls 86_tc_360 sec_1_183-2 income_tax regs after weighing all of the objective factors coupled with petitioner's statements of intent we conclude that petitioner was engaged in the treasure hunting activity for profit a number of factors indicate that petitioner did have the requisite profit objective respondent places great emphasis on the fact that petitioner did not keep business records for the treasure hunting operations respondent contends that petitioner did in contrast maintain thorough business records for his other businesses and that this contrast reveals a lack of a profit_motive in the treasure hunting operations we agree that petitioner's recordkeeping left something to be desired we do not however find that this negates petitioner's profit_motive the treasure hunting activity was different from petitioner's other businesses different recordkeeping methods are therefore expected and lack of recordkeeping is not determinative of intent treasure hunting is not the type of business where thorough records of gains and losses are necessary to a successful operation cf farrell v commissioner tcmemo_1983_542 this type of activity is likely to generate only expenditures with no income until a find is made at which time the income will come in one lump sum therefore we find that petitioner's contemporaneous handwritten lists of expenses were sufficient records for this type of activity more indicative of a profit_motive is that petitioner did not simply accept the first deal presented to him by international recoveries petitioner testified that the original offer to join this venture was unsatisfactory and that he negotiated for a higher percentage of any treasure that might be recovered in addition to first being reimbursed for his expenses if petitioner had no expectation of profit there would have been no need for him to negotiate a higher percentage of profits plus insist on reimbursement of out-of-pocket expenses before distribution of profits petitioner's negotiations indicate a profit_motive see 87_tc_1471 partner negotiating terms of partnership's transactions to partnership's best advantage was a factor in deciding that partnership was engaged in activity with the intention of making a profit petitioner was admittedly not an expert in the gold mining and treasure hunting business however we find that petitioner did ally himself with experts sufficient to give this venture an opportunity to be successful although there were some inconsistencies between petitioner's testimony regarding mr tillman's experience and the summary sheet of mr tillman's experience we are convinced that petitioner was aware of mr tillman's credentials when making his decision to join international recoveries in this joint_venture both petitioner and mr saldivar credibly testified that mr tillman was in charge of the operations and we are convinced that petitioner reasonably believed that mr tillman was an expert in salvage operations careful investigation of a potential business to insure the best chance for profitability strongly indicates an objective to engage in the activity for profit sec_1_183-2 income_tax regs while a formal market study is not required a basic investigation of the factors that would affect profit generally is underwood v commissioner tcmemo_1989_625 respondent contends that petitioner did no background investigation to determine if this venture could be profitable or if any of his co-venturers had ever been successful in this type of activity petitioner did investigate this venture by meeting with the other investors investigating mr tillman's credentials and reading books on treasure hunting it is clear from the record that petitioner did not enter this activity with the hope that regular finds of treasure would provide a return of his expenditures plus a small profit instead petitioner entered this activity with the belief that if treasure were found the return would be so great that all of his expenses would be recouped and a substantial profit would be realized this belief indicates that petitioner was engaged in this activity with a profit_motive cf sec_1_183-2 example income_tax regs wildcat oil driller engaged in activity for profit when there is a small chance to make a large profit thus the fact that petitioner's co-venturers had not shown a record of profits does not indicate that they did not expect to find gold or treasure in the future the factors that most strongly indicate a profit_motive are the time and effort spent in conducting the gold mining and treasure hunting as well as the lack of personal enjoyment in conducting these activities petitioner spent a significant amount of time with the gold mining and treasure hunting activity he was not merely an investor who made an occasional inquiry into the operations petitioner participated in the daily operations at the goliad dig negotiated contracts arranged equipment rentals and transported equipment additionally many of the duties performed by petitioner were not activities that would provide personal pleasure or recreation for the goliad dig petitioner drove a truck carrying heavy equipment from tucson arizona to goliad texas back and forth twice further petitioner spent to days working long hours each night in goliad in the middle of the summer watching pumping equipment activities of this nature could hardly be called pleasurable petitioner performed a sufficient level of hard tedious labor to convince this court that his primary objective was to make a profit and that any personal pleasure or recreation was secondary a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without opinion 647_f2d_170 9th cir respondent argues that because petitioner never recovered anything of value from mining and salvaging this weighs against a profit_motive we find this reasoning unpersuasive if petitioner had engaged in this activity for a number of years and never recovered anything then respondent's argument might be more persuasive a series of losses if not explainable may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs however in the instant case petitioner entered into the gold mining and treasure hunting activity for year and after not recovering anything of value terminated his relationship with international recoveries petitioner was not willing to continue to suffer substantial losses in a venture that could not be successful this indicates a profit_motive furthermore while petitioner did have substantial income and net_worth we do not find that this factor indicates that this activity was not engaged in for profit this activity was not a tax_shelter cf dastgir v commissioner tcmemo_1996_ petitioner was able to use the full amount of the losses to offset other income however this was clearly not the motivating factor behind this investment it is unconvincing to argue that petitioner would spend dollar_figure with the objective of saving a portion of that dollar on taxes as long as tax_rates are less than percent there is no 'benefit' in losing money 72_tc_659 petitioner in this case incurred losses the old fashioned way--he spent money after review of the entire record we conclude that the treasure hunting activity was not designed to generate tax benefits nor was it an activity from which petitioner primarily received significant personal pleasure or recreational benefits we find that it was engaged in for profit within the meaning of sec_183 passive loss limitations respondent alternatively argues that even if the activity were engaged in for profit the losses should be disallowed pursuant to the passive_activity_loss limitations of sec_469 the passive_loss_rules of sec_469 place limitations on the deduction of losses relating to passive activities namely from activities in which a taxpayer does not materially participate sec_469 and c d as a general_rule a taxpayer will be regarded as not materially participating in an activity if the taxpayer is not involved in the operation of the activity on a basis which is regular continuous and substantial sec_469 sec_1_469-5t temporary income_tax regs fed reg date the temporary regulations under sec_469 contain seven tests the qualification under any one of which will result in a taxpayer's being treated as materially participating in the activity sec_1_469-5t temporary income_tax regs supra of the seven tests petitioners presented evidence and made general arguments that are applicable only to the tests found in sec_1_469-5t temporary income_tax regs supra which provide that a taxpayer shall be treated as materially participating in an activity if he participates in the activity for more than hours during such year or if based on all the facts and circumstances the taxpayer participates in the activity on a regular continuous and substantial basis during the taxable_year a taxpayer may establish the extent of his or her participation in a particular activity by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date the taxpayer has the burden of proving material_participation in the activity rule a petitioner and mr saldivar credibly testified to petitioner's significant level of participation in the treasure hunting and gold mining activity petitioner transported heavy equipment twice from tucson arizona to goliad texas round trip which accounts for almost hours he also operated the tractor and manned the pumps during the night shift throughout the goliad operation which accounts for approximately hours of participation additionally petitioner negotiated contracts for the venture and purchased equipment to be used in the various operations conducted by the venture these miscellaneous activities when combined account for at a minimum the remaining hours although this court has not always accepted a post-event narrative of participation see speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 we find petitioner's description of his participation when combined with mr saldivar's testimony and the objective evidence in the record to be credible and we therefore conclude that petitioner did materially participate in this activity by participating for over hours during the year rental loss respondent disallowed a loss from petitioners' rental property of dollar_figure except as otherwise provided by statute or by rule_of this court the burden_of_proof is on petitioner to demonstrate that respondent's determination was in error rule a petitioners have not argued or presented any evidence to dispute respondent's determination with regard to this amount and therefore petitioners are deemed to have abandoned the issue of whether they are entitled to deduct rental losses of dollar_figure in accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of any underpayment attributable to inter alia petitioners argue that mr harrison participated in the treasure hunting and gold mining activity for over big_number hours while we accept petitioner's testimony regarding what he did at each of the sites we did not include all of his activities in determining that petitioner participated for over hours for example we did not consider petitioner's walks on the beach during the florida operation to contribute toward material_participation negligence or disregard of rules or regulations petitioners have not presented any explanation for their failure to comply with the code and regulations regarding their rental loss the burden rests with petitioner to prove that respondent's determination was in error rule a we therefore sustain respondent's determination of the accuracy-related_penalty with respect to any underpayment_of_tax resulting from the disallowance of petitioners' rental loss to reflect the foregoing decision will be entered under rule
